Citation Nr: 0739583	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  00-01 795	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION


The veteran served on active duty from December 1940 to 
December 1941.  The appellant is the veteran's son. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant timely appealed the RO's May 1999 
rating action to the Board. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

The Board's August 2006 decision failed to address the crux 
of the appellant's contention that service connection service 
connection for the cause of the veteran's death should be 
established solely for the purpose of receiving burial 
benefits.  The appellant has submitted evidence establishing 
that he paid the veteran's burial benefits.

Accordingly, the August 2006 Board decision dismissing the 
issue of entitlement to service connection for the cause of 
the veteran's death is vacated.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death for purposes of burial 
benefits will be the subject of a new decision that will be 
entered as if the Board's August 2006 decision had never been 
rendered.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


